199 F.3d 1316 (Fed. Cir. 1999)
Judge Terry J. HATTER, Jr., Mary Martin Arceneaux, on behalf to the late Judge George Arceneaux, Jr., Judge Peter H. Beer, Judge Dudley H. Bowen, Jr., Dolores Lee Burciaga, executrix of the estate of Chief Judge Juan G. Burciaga, Judge A.J. McNamara, Judge Harry Pregerson, Judge Raul A. Ramirez, Judge Norman C. Roettger, Jr., Chief Judge Thomas A. Wiseman, Jr., Chief Judge Terence T. Evans, Judge Henry A. Mentz, Jr., Chief Judge Wilbur D. Owens, Jr., Judge Henry R. Wilhoit, Jr., Judge Harold A. Baker and Chief Judge Michael M. Mihm, Plaintiffs- Appellants.V.UNITED STATES, Defendant-Appellee.
97-5093
United States Court of Appeals, Federal Circuit
Dec. 20, 1999

1
Appealed from Unties States Court of Federal Claims: Judge James T. Turner.


2
Stephen S. Rosenthal, Cooper, Carvin & Rosenthal PLLC, Washington, DC, W. Stephen Smith, Morrison & Foerster LLP, Washington, DC, of counsel Ellen E. Deason, Assistant Professor, University of Illinois, college of Law, Champaign, Illinois, for plaintiffs-appellants.


3
Jeanne E. Davidson, Deputy Branch Director, Commercial Litigation Branch, Civil Division, Department of Justice, Washington, DC, David W. Ogden, Acting Assistant Attorney General, Douglas N. Letter, Appellate Litigation Counsel, David M. Cohen, Director, Kathleen Moriarty Mueller, Attorney, Appellate Staff, for defendant-appellee.

ORDER

4
Each party has filed a combined petition for panel rehearing and petition for rehearing en banc.


5
Upon consideration thereof,

IT IS ORDERED THAT:

6
(1) Both petitions for panel rehearing are denied.


7
(2) The petition for rehearing en banc of the Appellants is granted.


8
(3)  The petition for rehearing en banc of the Appellee is denied.


9
(4) The judgment of the court entered on August 5, 1999, and reported in 185 F.3d 1356 (Fed.Cir.1999), is vacated and the opinion of the court accompanying the judgment is withdrawn with respect to part 3.


10
(5) Additional briefing and argument are not indicated at this time.